DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
A review of the applications to which priority has been claimed reveals that the currently pending claims are supported by the earliest filed application in the priority chain, U.S. Provisional Application 61/652,263, filed 28 May 2012.  The claims will be examined with an effective filing date of 28 May 2012.  
Election/Restrictions
Applicant’s election without traverse of group I (claims 16-27) in the reply filed on 14 November 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high value market” in claim 16 is a relative term which renders the claim indefinite. The term “high value market” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claims and specification which hydrogen consumption systems would be “high value” and which would be “low value”.
Claim 19 recites the limitations “the rate of hydrogen injection in the natural gas system” and "the predetermined maximum rate of hydrogen injection" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  It is suggested that claim 19 be amended to depend from claim 17 instead of claim 16 to provide proper antecedent basis.  Further examination will be based upon the assumption that claim 19 depends from claim 17 instead of claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 23, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stuermer et al (US 2012/0091730) in view of Doland (US 2007/0079611).
Stuermer et al teaches (see abstract, fig. 2, paragraphs [0011], [0025], [0040]-[0041]) an energy system comprising an electrical energy source (“Electricity grid”/”from wind power/PV”), an electrolyzer (3) operably connected to the electrical energy source, the system including a controller in operable communication with the electrical energy source for controlling the electrolyzer, and a natural gas system (11) including a hydrogen outlet (per fig. 2, at least a portion of the hydrogen generated by electrolysis is directly fed into the natural gas system (11)) constituting a pipeline configured to transport hydrogen (the line for feeding hydrogen from the electrolyzer to the natural gas system), the natural gas system being operably connected to the electrolyzer via the hydrogen outlet.  The electrolyzer of Stuermer et al received electricity from the electrical energy source to produce hydrogen which was discharged through the hydrogen outlet via the pipeline.  
Thus, Stuermer et al fail to teach (1) the natural gas system including at least one reservoir configured to store hydrogen, (2) the controller being configured to direct a first portion of the hydrogen to the reservoir and a second portion of the hydrogen to a consumer.  
Doland teaches (see abstract, fig. 1, paragraphs [0031]-[0032]) a similar energy system producing hydrogen gas via electrolysis from renewable energy systems, wherein the hydrogen generated by the electrolyzer may be diverted to a number of different of uses, including storage (i.e. a reservoir) and fueling stations or hydrogen users (i.e. a consumer of a high value market).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a hydrogen storage reservoir and a consumer of a high value market as suggested by Doland to the hydrogen production system of Stuermer et al because Doland teaches that these are suitable uses for the hydrogen produced by electrolysis.  It would have been well within the skill of a routineer in the art to have modified the controller of Stuermer et al to control the distribution of the hydrogen to various end users (i.e. natural gas system, storage reservoir, and consumer) based upon the needs of the various end users.  
Regarding claims 23 and 24, Stuermer et al teaches (see fig. 1, paragraphs [0038]-[0039]) the electrical energy source including an electrical generator (e.g. Gas-into-electricity conversion device 10, wind power plants 1a, or photovoltaic power plants 1b), wherein the electrolyzer directly received electricity from the electrical generator.
Regarding claim 27, Stuermer et al show the electrolyzer also being connected to an electrical grid.  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stuermer et al (US 2012/0091730) in view of Doland (US 2007/0079611) as applied to claim 16 above, and further in view of Tabkhi et al (“A mathematical framework for modelling and evaluating natural gas pipeline networks under hydrogen injection”).
Stuermer et al do not teach the controller being configured to determine a rate of hydrogen injection and comparing it to a maximum rate of hydrogen injection for the natural gas system.
Tabkhi et al teach (see abstract and Introduction section) that hydrogen injection into natural gas pipeline systems was known for permitting a reduction in the reliance on fossil fuels.  Tabkhi et al teach that there existed a maximum amount of hydrogen that should be injected into the natural gas pipeline.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have monitored the rate at which hydrogen was injected into the natural gas system of Stuermer et al and compared the measured rate with the predetermined maximum rate taught by Tabkhi et al to ensure that the natural gas system was operated safely with a hydrogen injection rate below the maximum safe hydrogen injection rate.  Further, it would have been obvious to modify the controller to reduce the rate of hydrogen injection into the natural gas system if the measured rate was above the maximum safe rate to prevent safety problems.  
Regarding claim 18, per MPEP 2144.04.V.E. adaptation of a prior art step to function on a continuous basis is prima facie obvious.  Here, it would have been obvious to have continuously measured the rate of hydrogen injection to ensure safe operating conditions at all times due to the potential for fire or explosion hazards from hydrogen and/or natural gas.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art to have reduced the rate of hydrogen production (by reducing electricity flow to the electrolyzer) in response to a determination that the rate of hydrogen injection was above the maximum safe rate of hydrogen injection.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stuermer et al (US 2012/0091730) in view of Doland (US 2007/0079611) and Tabkhi et al (“A mathematical framework for modelling and evaluating natural gas pipeline networks under hydrogen injection”) as applied to claim 19 above, and further in view of Ipakchi et al (“Grid of the Future Are We Ready to Transition to a Smart Grid?”).
Stuermer et al, Doland and Tabkhi et al fail to teach communicating the changes in electricity consumption by the electrolyzer system to a grid operator.
However, Ipakchi et al discuss the general concept of smart grids, a primary feature of which being two way communication between utility operator and electricity consumers (see e.g. fig. 8, and paragraph spanning pages 59 and 60) to permit better distributed resource management.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have additionally notified a grid operator of the decrease in electricity consumption due to the decrease in electricity consumption by the electrolyzer system when the hydrogen injection rate was measured to be above the maximum safe hydrogen injection rate to permit the grid operator to account for the decrease in electricity consumption.
Regarding claim 21, Ipakchi et al show (see fig. 8) that the communication between the utility (grid operator) and the electrical customers included communications links (e.g. “RF”, “Mesh”, “BPL/PLC”, “CDMA”, “Wifi/Wimax”).
Regarding claim 22, Ipakchi et al teach (see paragraph spanning cols. on page 59) that the grid control by the utility may include real-time frequency regulation.  Therefore, it would have been obvious to one of ordinary skill in the art to have added a grid operator that communicated with the electrolyzers of Stuermer et al to control a mode of operation of the electrolyzers to help provide grid frequency regulation.  
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stuermer et al (US 2012/0091730) in view of Doland (US 2007/0079611) as applied to claim 16 above, and further in view of Anderson, II et al (US 5,981,283).
Stuermer et al and Doland fail to teach adding tagging chemicals to the hydrogen to permit identification of the source of the hydrogen gas.
Anderson, II et al teach (see abstract, col. 1, line 8 to col. 2, line 14 and col. 4, lines 19-65) that it was known and desired to identify the source of a fuel composition, such as liquid or gaseous fuels, by adding identifiable chemical components (i.e. “tagging”) to the fuel composition to label the composition to permit identification of the source of the fuel composition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the chemical tagging process of Anderson, II et al for use with the hydrogen gas produced by the system or Stuermer et al to permit identification of the hydrogen gas fuel as being produced by a particular electrolyzer of Stuermer et al.  It would have been obvious to one of ordinary skill in the art to have tracked the source of the electricity utilized for making the hydrogen to permit the operator of the hydrogen generation system to identify how the electricity used to produce the hydrogen was generated, such as by a renewable resource (wind power, solar cells).
Regarding claim 26, it would have been obvious to have offered the hydrogen produced by the system of Stuermer et al for sale at different prices depending upon the source of the electricity utilized because consumers may have been willing to pay more for hydrogen produced from renewable energy instead of energy from fossil fuels because of market forces to utilize fewer fossil fuels to combat climate change.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794